FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SPRINT TELEPHONY PCS, L.P., a            
Delaware limited partnership,
                 Plaintiff-Appellant-
                    Cross-Appellee,
                and
PACIFIC BELL WIRELESS LLC, a
Nevada limited liability company,
dba Cingular Wireless,
                            Plaintiff,
                 v.                           Nos. 05-56076
COUNTY OF SAN DIEGO; GREG COX,                     05-56435
in his capacity as supervisor of the
County of San Diego; DIANNE
                                               D.C. No.
                                             CV-03-1398-BTM
JACOB, in her capacity as
supervisor of the County of San                  ORDER
Diego; PAM SLATER, in her
capacity as supervisor of the
County of San Diego; RON
ROBERTS, in his capacity as
supervisor of the County of San
Diego; BILL HORN, in his capacity
as supervisor of the County of San
Diego,
              Defendants-Appellees-
                  Cross-Appellants.
                                         
                      Filed May 14, 2008




                              5759
5760    SPRINT TELEPHONY PCS v. COUNTY OF SAN DIEGO
KOZINSKI, Chief Judge:

    Upon the vote of a majority of nonrecused active judges,1
it is ordered that this case be reheard en banc pursuant to Cir-
cuit Rule 35-3. The three-judge panel opinion shall not be
cited as precedent by or to any court of the Ninth Circuit.




  1
   Judges McKeown and M. Smith are recused.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.